Title: To George Washington from Burwell Bassett, Jr., 22 December 1797
From: Bassett, Burwell Jr.
To: Washington, George



Dear Sir
Richmond Decr 22d 1797.

Yours of the 13th reached me to day you would not have been disappointed in your expectation of hearing the event of my application to Major Burwell but that I had not an answer myself untill meeting with him here a few days scince when he told me the supposed desire in him to part with his cook was a mistake. Colo: Finne shall have your answer.
The time of the Legislature have been hitherto taken up in the preparitory steps to business which is mostly of a local nature and the session will terminate without any thing of material public importance being effected the sale of Glebes and the call of a convention will not at present I believe meet with the legistive san[c]tion

but such propositions are before the house of delegates and as yet unacted upon.
The assurance of most respectful attachment to the inhabitants of Mount Vernon is added more for my pleasure than from a fear of its being unknown, with respect and esteem—your obt Ser.

Burwell Bassett


P.S. I have heard that corn at norfolk was 12/6 the expectation on our river is 15. B.B.

